internal_revenue_service number release date index number ------------------------ ------------------------------------------------ ----------------------------------------- -------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-107768-05 date date - legend legend taxpayer state a state b a b c d e f g h i j k l m n o p q r s t u v -------------------------------------------------- ------------------------------ ---------------- ---------------- --------- -------------- ---------- ----- ---------- --------------------- ----------------------- ----------------------- ---------------------------------------------- -------- ------------------- ----- ----------------------- --------------------- ----- ------- ----- --- --------- ------------------ --------------------- ------------------------- plr-107768-05 dear ---------------- this is in response to a ruling_request dated date submitted on behalf of taxpayer by your authorized representative the ruling concerns whether patronage distributions paid in money during the payment period for patronage occurring during a taxable_year when taxpayer was operating_on_a_cooperative_basis qualify as patronage_dividends under sec_1382 of the internal_revenue_code when the distributions are paid after the taxpayer ceases operating_on_a_cooperative_basis the facts of taxpayer's transaction are fully described below taxpayer a non-exempt cooperative under subchapter_t was founded in a and according to taxpayer is the leading processor and marketer of b in the united_states taxpayer is owned by approximately c grower-members who control acreage accounting for d percent of the aggregate b production taxpayer currently employs approximately e employees and generated net_revenues of approximately dollar_figuref for its fiscal_year ended g taxpayer's overall_method_of_accounting is the accrual_method the tax returns for the year ending h will be filed using the overall accrual_method with the cash advance method for inventories taxpayer's primary purpose has been to process and market b produced and delivered by its members and to return the proceeds of sales less expenses on the basis of the quantity or value of products marketed for members taxpayer's processing and marketing of b on behalf of members on a cooperative basis constitutes taxpayer's patronage business the operations for its patronage business involve the marketing of i primarily to united_states and international consumers for cooking and baking and to other food manufacturers for use in their own food products in recent years taxpayer also has purchased a variety of other j and sold an extensive selection of non-b products this non-b business is the taxpayer's non-patronage business taxpayer's non-patronage business has experienced significant growth -- --------- ----------------------------------------------------------- taxpayer's non-patronage revenues have grown from dollar_figurek or l percent of net_revenues for the fiscal_year ended m to over dollar_figuren or o percent of net_revenues for the fiscal_year ended g taxpayer's non-patronage net revenue grew p percent between the fiscal years ended m and g accounting for about - ------of taxpayer's growth in net revenue over that period of time non-patronage revenue has accounted for more than q percent of taxpayer's net revenue in each of the last r fiscal years a state b corporation and to issue stock to current members pursuant to a vote and offering that is subject_to a registration_statement filed with united_states securities_and_exchange_commission the conversion after effectiveness of the registration_statement for the conversion taxpayer will solicit the votes of grower-members to approve the conversion according to taxpayer the reasons for the conversion are to taxpayer intends to convert from a state a cooperative marketing association to in the conversion grower-members' property rights in taxpayer will be beginning on v taxpayer will no longer be operating_on_a_cooperative_basis plr-107768-05 provide owners liquidity of their equity interests and to raise capital for business growth at a special meeting taxpayer's grower-members will vote on whether to approve the conversion contingent upon simultaneous closing of taxpayer's initial_public_offering of securities ipo exchanged for newly-issued shares of common_stock of a newly-formed state b corporation through a merger the state b corporation which is currently a subsidiary of taxpayer will survive the merger and will be the issuer of the common_stock that is offered to the public in the ipo taxpayer anticipates that this vote will occur in t and that the ipo will occur in u under this corporate structure taxpayer will be able to offer stock ownership to outside or non-grower investors from this date forward taxpayer will be operating solely under subchapter_c the payment structure for the crop pool closing in the year ending h provides for payments in the 8½ month period following the year-end h these cash payments will be made by the state b corporation in satisfaction of taxpayer's obligations under its bylaws in effect prior to v paid in money during the payment period by taxpayer subsequent to the conversion for patronage occurring during its taxable_year ending h when taxpayer was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code taxpayer represents that the conversion plan involves a mere change_of identity of taxpayer under sec_368 under the conversion plan taxpayer has formed a wholly- owned subsidiary newly-issued stock of subsidiary will be issued in exchange for the cooperative member's property rights as a result of the merger of taxpayer into subsidiary taxpayer expects the effective date of the reorganization to be v for its fiscal_year ending h taxpayer is obligated under its current bylaws to make patronage distributions to its members the payments would be paid in money as required by taxpayer's bylaws sec_1382 of the code in taxpayer's fiscal_year ending h in the amount of money paid during the payment period in satisfaction of taxpayer's patronage obligations statement of law taxpayer requests a ruling as to the consequences of patronage distributions taxpayer requests a ruling that it should be allowed a deduction under sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exception not here relevant sec_1_1381-1 of the income_tax regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons plr-107768-05 sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1_1382-2 of the regulations provide in pertinent part that there is allowed as deduction from the gross_income of any cooperative to which part of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association analysis growers of taxpayer for the patronage income earned by taxpayer during taxpayer's fiscal_year ending h taxpayer will have merged into the state b corporation and the state b corporation will not be operating_on_a_cooperative_basis under its bylaws taxpayer is obligated to make payments to its members of patronage income the payments will be paid in money as required by taxpayer's bylaws taxpayer's patrons will receive checks for money equaling the patronage income within the payment period specified in sec_1382 of the code paid to a patron by a cooperative on the basis of the quantity or value of business done sec_1388 of the code defines a patronage_dividend as an amount at the time that the state b corporation makes the payments to the member- accordingly based solely on taxpayer's facts and representations including the plr-107768-05 with or done for the patron although a literal reading of sec_1388 would seemingly preclude classifying the payments by the state b corporation as patronage_dividends because taxpayer is not making the payments we do not believe that the mere change in identity created by a sec_368 reorganization should prevent taxpayer from taking deductions for those patronage_dividends for the taxable_year it was operating_on_a_cooperative_basis representation that taxpayer is a subchapter_t cooperative and that the conversion qualifies as a reorganization under sec_368 of the code in determining the taxable_income for taxpayer's timely filed return ending h distributions that are paid_by the state b corporation during the payment period specified in sec_1382 in money for patronage occurring during taxpayer's taxable_year ending h will qualify as patronage_dividends under sec_1382 expressed whether the conversion is a reorganization qualifying under sec_368 of the code or whether taxpayer is operating_on_a_cooperative_basis under subchapter_t under sec_6110 this ruling may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative this ruling is directed only to the taxpayer that requested it no opinion is sincerely yours susan reaman chief branch office of associate chief_counsel passthroughs and special industries
